Citation Nr: 0033993	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-05 433  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from April 1944 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.

In an October 1958 Board decision, restoration of service 
connection for a right shoulder disorder was denied.  The 
veteran attempted to reopen his claim in March 1960.  The RO 
confirmed and continued the prior denial of entitlement to 
service connection for a right shoulder disorder by rating 
decision that month. The veteran was notified in March 1960, 
but did not file a timely appeal. As such this decision is 
final.  This is the last final denial on any basis.  38 
U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 (1996).

Travel Board hearing was held in July 2000, before Michael D. 
Lyon, the Veterans Law Judge rendering this decision, sitting 
in Montgomery, Alabama.  The Veterans Law Judge has been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A transcript of 
the hearing testimony is on file.

At that hearing, there was testimony offered suggesting that 
a claim for clear and unmistakable error in the Board's 1958 
decision might be raised.  In order to allow the appellant 
and his representative an opportunity to fully plead the 
matter in terms of the specific argument they would like to 
make, and in order to plead the matter in terms of applicable 
regulations, this matter is referred to the appellant and his 
representative.  If the matter is specifically plead, the 
case should be returned to the Board in accordance with 
applicable procedures.



FINDINGS OF FACT

1.  The Board denied restoration of entitlement to service 
connection for a right shoulder disorder, by decision dated 
in October 1958, after it had been service connected and then 
severed by the RO.  The veteran attempted to reopen his claim 
in March 1960.  The RO confirmed and continued the prior 
denial of entitlement to service connection by rating 
decision that month.  The veteran was notified but did not 
file a timely appeal, and the decision became final. That 
decision represents the last final disallowance of 
entitlement to service connection. 

2.  The evidence received subsequent to March 1960, with 
regard to the veteran's claim for service connection for a 
right shoulder disorder is cumulative or redundant. 


CONCLUSION OF LAW

The March 1960 rating decision, wherein service connection 
for a right shoulder disorder was denied, is final; new and 
material evidence not having been submitted, the claim for 
service connection for a right shoulder disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 2000); 
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed Cir. 
1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions of H.R. 4864 
amend 38 U.S.C.A. §§ 5100 et. seq., and in effect, eliminate 
the "well-grounded" claims requirement. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

The burden of proof remains with the person submitting a 
claim for benefits.  All evidence and material of record 
shall still be considered and the appellant shall be given 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of the matter.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

However, when a veteran seeks to reopen a claim based on new 
evidence, the Board must first determine whether he has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  During the pendency of this appeal, 
the United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.
 
In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, restoration of service connection for a 
right shoulder disorder, described as dislocation, recurrent, 
right acromioclavicular joint was denied in a Board decision 
in October 1958.  The veteran attempted to reopen his claim 
in March 1960.  The RO however confirmed and continued the 
prior denial.  In that decision, it was determined that the 
veteran had a preexisting right shoulder injury which was not 
aggravated by service.  Statements submitted by service 
buddies and friends were considered not sufficient to 
overcome the previous determination that the condition 
existed prior to service and was not aggravated by military 
service. 
The appellant was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis. 

In June 1998, the veteran attempted to reopen his claim.  
However, the RO in August 1998, denied his attempt on the 
basis that he failed to submit new and material evidence to 
reopen the claim.  

At a Travel Board hearing in July 2000, the veteran, in 
essence, testified that he injured his shoulder in an 
accident during service.  He was discharged from service 
after being told that he was permanently disabled and unfit 
for duty.  He denied any injuries to his shoulder prior to 
entering service.  He was taking medication, but never had 
any surgery to the right shoulder.  He further denied that he 
injured his shoulder falling out of a tree.  He testified 
that a doctor had asked him if he could have fallen out of a 
tree as a kid and injured his shoulder. He replied, "if  I'd 
have injured the shoulder falling out of a tree, I would have 
known it."

The Board also notes the veteran submitted a September, 1998 
medical record, from Dr. Bruce Hall, as evidence to reopen 
his claim. The report primarily referred to his left 
shoulder, which is not the issue of this claim.  Dr. Hall 
also referred to, "His other problem which is his right 
shoulder which he injured a long time ago in the military 
....."

The record also contains several statements written by 
friends, and service buddies dating back to 1959, and 1960, 
and originally submitted with his claim in March 1960.  

After reviewing the record, it is the conclusion of the Board 
that the evidence submitted is essentially cumulative and 
redundant since the last final rating decision.  None of the 
evidence serves to reopen this claim.  It is, rather, 
cumulative of evidence on file at the time of the earlier 
decisions.  That evidence is deemed highly credible given its 
proximity in time to the events in question.  Recollections 
more recently recorded are not as credible, and there is no 
competent evidence that the right shoulder disorder was 
permanently made worse by any in-service occurrence or event.  
While his physician noted that the shoulder disorder stemmed 
from service, this appears based on history rather than any 
evidence of record or records that the physician had.

As noted, the appellant's testimony essentially reiterates 
contentions which were considered in the previous denial and 
the additional medical evidence provides no basis to relate 
the presence of any current right shoulder pathology, to 
service or any incident therein.  

The Board has also considered the written statements 
submitted by the veteran, and his friends.  These statements 
are not competent evidence to establish a medical 
relationship to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Although the veteran's statements 
and testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationships are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical correlation between military service and 
his current right shoulder disorder, if any.  He lacks the 
medical expertise to offer an opinion as to the existence of 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of a medical nexus, 
and, as none of the evidence discussed above is both new and 
material, the claim for entitlement to service connection is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder disorder, and the claim is denied.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

